Title: Mary Smith Cranch to Abigail Adams, 8 April 1792
From: Cranch, Mary Smith
To: Adams, Abigail


My dear Sister
Quincy April 8th 1792
I last Week receiv’d your Letter of the 20th & 21d of March with cousin Louisias giving me an account of your sickness If I had receiv’d hers first I should have been distress’d indeed. but I had not a hint of your Illness till I receiv’d those Letters When you wrote before you told me you felt an attack of your intermiting Fever I have been anxious ever since. I dare not indulge my fears I must always hope the best & endeavour to be prepair’d for the worst—& thank Heaven I am not yet call’d to this severe trial— I rejoice you have had such kind Friends about you—& that you have not wanted any alleviation that the comforts of Life could afford you— The world are much mistaken if they think you do not have your trials as well as others. but those in the lower walks of like are apt think the affluent must be happy
I hope before this your Fever has left you & that the next letter will bring me tydings of your restor’d health & that you are upon your journey to your quiet Habitation at Quincy

I went yesterday to Weymouth to consult the Doctor about what you wish to have done to your House & suppose it will be began next week to be painted— mr Prat will have the windows ready this week— mr Loud is remov’d to the eastward— I hope every thing will be done before you arrive— your wood is in the yard the Pine split up & put into the woodhouse— The Doctor Says he will look out for some sugar— If there is any thing you wish us to get into the House for you prey let us know it—
Lucy is return’d but mrs Norton is not well is troubled with a bad sore mouth & several other complaints—but her Baby grows finely & is as quiet as a Lamb—
I hear Coll: Smith has Sail’d so conclude his sickness was short but I pity Mrs Smith She must have an anxious Voyage
We have an amaizing forward spring—such an one was scarcly ever known here the verdure is delightful already—
Cousin Thomas is well I hope do not leave him to sicken in Philidelphia— William is well but poor Billy Shaw is not better—
I had a Letter from Sister Shaw the same eve I had yours— She is full of trouble about her Son I really felt as if I had a cluster of woes presented me at once but when I consider’d I found they were greatly overballanc’d by mercies— may I never lose sight of them.
We are going wrong in our Politicks Doctor Tufts is like to be left out of the Senate there is a party who can never have their wishes granted while such men as he are in
I am greatly oblig’d to my dear Louisia for her Letter but I have not time to answer it pray give my Love to her & my belov’d Thomas
May your health be restor’d & nothing happen to dissapoint the fondest hopes of your / affectionate Sister
Mary Cranch
